Citation Nr: 1214897	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-14 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for seminoma of the right testis, status post radical orchiectomy.  

2.  Entitlement to a compensable rating for partial erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to May 2002.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A hearing before the undersigned Veterans Law Judge was held at the RO in February 2012.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record suggests that there are outstanding VA treatment records, notably those dating between November 4, 2005, and January 12, 2010, and those dating from February 17, 2012, forward.  As these records are potentially relevant, they must be associated with the file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, based on the age of the VA examination of record (April 2006) and the absence of subsequent findings specifically addressing the state of the penis (i.e. whether there is penile deformity), the Board finds a contemporaneous VA examination is needed.  



Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records, to include those dating between November 4, 2005, and January 12, 2010, and from February 17, 2012, forward, with the claims file.

2.  Schedule the Veteran for an appropriate examination to determine the nature and severity of the seminoma, status-post orchiectomy, and erectile dysfunction.  The examiner should review the claims file.  The examiner should address all symptoms and functional impairment, to include any occupational impairment, associated with the status-post orchiectomy and erectile dysfunction.   

3.  Thereafter readjudicate the claims, with consideration of the evidence received after the March 2010 Supplemental Statement of the Case (SSOC), to include the VA treatment records on Virtual VA.  If the benefits sought on appeal remain denied, the appellant should be provided an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


